Citation Nr: 0901730	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disability, 
diagnosed as emphysema/COPD, claimed as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.

The veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's current lung disability, diagnosed as emphysema 
and COPD, was not manifested until many years after service, 
is not due to exposure to asbestos during service, and is not 
otherwise due to his military service.


CONCLUSION OF LAW

Emphysema and COPD was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet.App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet.App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
This notice also included special notice particular to claims 
involving exposure to asbestos.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  In any event, however, the RO sent the veteran a 
February 2007 correspondence that fully complied with 
Dingess; this correspondence was effectively timely as it was 
sent to the veteran prior to the most recent RO-level 
readjudication in April 2008.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004) ; see Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
medical examination in January 2008, obtained a medical 
opinion as to the etiology and severity of the alleged 
disability (in the January 2008 VA examination report and its 
March 2008 addendum), and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.

The Board observes that this appeal involves the contention 
that a disability may have been caused by exposure to 
asbestos.  Thus, certain guidance applies in the development 
of this claim.  The Board recognizes the provisions of the 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M-21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005) regarding development 
of claims involving asbestos exposure.  Furthermore, the 
Board recognizes the need to ascertain whether there is 
evidence of exposure to asbestos before, during, or after 
service, and to determine whether the disease is related to 
the putative exposure.  Dyment v. West, 13 Vet.App. 141 
(1999); see also Nolen v. West, 12 Vet.App. 347 (1999); 
VAOGCPREC 4-2000.  In this case, the veteran's contention 
that he was exposed to asbestos during service has been 
accepted by the RO and by the Board for the purposes of 
adjudication of this claim; thus, in-service exposure to 
asbestos is not in controversy in this decision.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's contention is that he suffers from a lung 
disability due to asbestos exposure during his service in the 
Air Force.  The veteran has testified, including during his 
December 2008 Board hearing, that his service duties as a 
sheet metal worker involved a great deal of work with "the 
asbestos at the hospitals ... and also all the mess halls ... and 
other heating work on the base, like base housing at that 
time ...."

In McGinty v Brown, 4 Vet.App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
the VBA Adjudication Procedure Manual M-21-1MR (M21-1MR), 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005) (rescinding the previously applicable VBA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21).  
These guidelines note that that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease 
is interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce various other cancers and tumors 
particularly in the chest and throat.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. 
Brown, 4 Vet.App. 523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of various 
cancers including cancers of the lung, bronchus, larynx and 
pharynx.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  Id.

The Court has also held that 'neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.'  Dyment v. West, 13 Vet.App. 141 (1999); see also 
Nolen v. West, 12 Vet.App. 347 (1999); VAOGCPREC 4-2000.  As 
a preliminary matter, it must be shown that the veteran was 
exposed to asbestos during active duty service.  For the 
purposes of this decision only, the Board accepts the premise 
that the veteran was exposed to asbestos in service.

After reviewing the record, however, the Board is compelled 
to conclude that there is no current medical diagnosis of 
asbestosis; and that the veteran's current lung disability is 
not related to service.  Even accepting, for the sake of the 
veteran's argument, that he was exposed to asbestos during 
military service, service connection is not warranted in this 
case because the preponderance of the most probative evidence 
indicates that the veteran is not diagnosed with any lung 
disability which is likely related to any such exposure, and 
the evidence does not show that the veteran's current lung 
pathology is otherwise related to his military service.

The veteran's VA medical treatment records, including a 
January 2007 report, document a diagnosis of COPD.  These 
records include 'Problem Lists' which additionally note 
"tobacco use disorder; 1 ppd cigarettes ..." and "hx 
asbestos exposure in air force."  The medical evidence of 
record contains no indication of clinical features attributed 
to asbestos related disease.  The Board observes, in passing, 
that the claims-file otherwise contains no suggestion of the 
clinical features which VA has noted in the past to be 
associated with asbestos exposure, such as: fibrosis, pleural 
effusions, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, etc.  See M21-1, Part VI, 7.21(b), 
p. 7- IV- 3 (January 31, 1997).

A January 2008 VA medical examination report, authored as 
part of the RO development of the evidence to address this 
claim on appeal, probatively weighs against the veteran's 
claim.  Upon physical inspection of the veteran, including 
interpretation and discussion of diagnostic testing, the 
January 2008 VA examiner concluded that "there is no 
indication that [the veteran]'s current chronic obstructive 
pulmonary disease is in any way related to asbestos exposure 
in service."  This opinion was offered with a discussion of 
the medical rationale behind it.  Significantly, the 
examiner's analysis does not involve any doubt that the 
veteran may have been exposed to asbestos; rather, the 
examiner explains that the veteran's pulmonary pathology is 
not of the type which is medically associated with asbestos 
exposure.

The veteran described to the January 2008 VA examiner that he 
has "a 50+ pack year smoking history and, in fact, continues 
to smoke."  The examiner ordered x-rays which revealed 
"biapical emphysematous disease with hyperinflation 
compatible with chronic obstructive disease but no definite 
pleural plaques."  The examiner also observed that "[t]here 
apparently is an MRI in the past with a description that does 
not discuss any evidence asbestos-related disease."  
Further, the examiner discusses that "a chest x-ray from 
2002 at an outside facility did not mention asbestos related 
disease either."  Thus, the examiner explains his 
determination that "I have no indication that he has any 
asbestos-related disease.  There is no evidence of pleural 
plaquing."  Very significantly, the examiner also explains: 
"There is no indication on imaging of fibrosis which would 
be required for diagnosis of asbestosis."

The January 2008 VA examination report is probative because 
it is authored by a competent medical doctor and includes 
discussion of a persuasive medical rationale citing clinical 
evidence and personal inspection of the veteran.  The January 
2008 VA examination report weighs against the veteran's claim 
to the extent it shows that the veteran is not currently 
diagnosed with asbestosis nor any other pulmonary disability 
with clinical features which may be medically attributable to 
asbestos exposure.

In support of his claim, the veteran submitted a February 
2008 medical statement from a private Dr. J.H.  This letter 
indicates that the veteran was "seen in our office on 2 
February 2008" but that he "receives his medical care 
usually at the VA medical Clinic ...."  This report states 
that the veteran "has an established diagnosis of Chronic 
Obstructive Pulmonary Disease."  The letter discusses the 
veteran's description of his history of asbestos exposure 
during service, while further noting that the veteran "has 
also been a cigarette smoker of at least on[e] pack per day 
for at least 20 years."  This February 2008 medical 
statement concludes that "I certainly agree that it is 
reasonable to deem it, i.e. asbestos exposure, as a factor in 
the etiology of his COPD."

The February 2008 medical statement presents evidence support 
of the veteran's claim with some degree of probative value.  
Indeed, it is authored by a competent medical professional 
who appears to have had the opportunity to examine and 
interview the veteran.  However, the probative value of this 
opinion does not match that of the January 2008 VA 
examination report.  Unlike the January 2008 VA examination 
report, the February 2008 private medical opinion does not 
discuss any of the clinical evidence from the veteran's 
medical history.  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995).  Indeed, the February 2008 opinion does not 
present any rationale for its assertion that the veteran's 
COPD is linked to asbestos exposure, nor does it address the 
evidence to the contrary presented in the January 2008 VA 
examination report.  Much of the discussion of the February 
2008 medical opinion focuses upon describing the veteran's 
account of asbestos exposure during service; however, the 
Board accepts for the purposes of this decision that the 
veteran was exposed to asbestos during service and this is 
not in controversy in this decision.

The Board observes that the February 2008 medical opinion 
does not diagnose the veteran with asbestosis nor any 
specific clinical feature especially associated with asbestos 
related pulmonary disease; in this regard, it does not 
contradict the rationale of the January 2008 medical opinion 
and it provides no alternative rationale of its own to 
support its contrary conclusion.  The February 2008 medical 
opinion fails to provide any rationale supporting its 
assertion that the current pulmonary diagnosis is related to 
in-service asbestos exposure and, thus, this opinion is 
probatively outweighed by the January 2008 examination 
report's thorough analysis with a contrary conclusion.

The author of the January 2008 VA examination report 
additionally authored an addendum to the report, in March 
2008, which addresses his review of the claims file, 
including a discussion of the February 2008 medical opinion 
from Dr. J.H.  In the March 2008 addendum, the examiner 
states that "I reviewed the C-file, including the note from 
his PMD ... dated [February 2008]."  The examiner comments 
that, based upon his review of the C-file, "[a]s best as we 
can tell from review of his medical records, he was probably 
diagnosed with emphysema/COPD somewhere in the early 1990s, 
which would have been some 30+ years after separation from 
service."  The Board notes that this chronology detail is 
consistent with the testimony presented by the veteran and 
his son at the December 2008 Board hearing.  The March 2008 
addendum continues to note "a report of a CAT scan from 
1/20/1999 that shows no pleural abnormalities, no fibrotic 
changes, and there are no findings consistent with asbestos 
exposure.  I have my note from [January 2008], in which I 
basically said the same thing."

The March 2008 addendum continues on to specifically discuss 
the significant February 2008 medical opinion.  "As regards 
Dr. [J.H]'s comment, I am certainly not disputing that [the 
veteran] may have had some asbestos exposure in the 1950s in 
service.  However, asbestos exposure does not typically cause 
COPD in the absence of fibrosis."  Thus, once again, the VA 
examiner makes clear that his medical analysis does 
contemplate that the veteran was exposed to asbestos, but 
that his current pulmonary diagnosis is not medically 
attributable to that exposure.  The VA examiner explains his 
substantially persuasive rationale by citing the critical 
medical principle: "Asbestos exposure typically does not 
cause any one problem in the absence of one of the recognized 
clinical conditions secondary to exposure to asbestos, i.e., 
pleural plaques,  mesothelioma, fibrotic lung disease or 
other types of lung cancer."  This helps to provide a very 
persuasive rationale to support the VA examiner's conclusion: 
"It is therefore my impression that Dr. [J.H.] is in error 
when he states that it is reasonable to deem the asbestos 
exposure a factor of his COPD because to my knowledge there 
is no linkage between asbestos exposure and COPD, especially, 
as indicated, in the absence of any radiographic evidence of 
asbestos-related disease."

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet.App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet.App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet.App. 444, 448-9 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the January and March 2008 medical opinions 
authored by a VA doctor over the opinion of Dr. J.H. in this 
case.  As discussed in detail above, the VA examiner provided 
a detailed rationale citing clinical evidence, diagnostic 
indications, and medical principles of asbestos-related 
pathology, informed by examination of the veteran with 
diagnostic procedures, informed by review of the claims file 
(in the March 2008 addendum), and addressing the pertinent 
evidence and contrary medical opinion of record.  In 
contrast, the February 2008 opinion of Dr. J.H. provides no 
indication that the author had access to the veteran's claims 
file, provides no discussion of clinical medical evidence nor 
any diagnostic test results, and provides no rationale for 
the conclusion reached.

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet.App. 52 (1996); Meyer v. Brown, 9 Vet.App. 
425 (1996); Gabrielson v. Brown, 7 Vet.App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Wensch v. Principi, 15 
Vet.App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the January 2008 and March 2008 VA opinions 
are more probative than the February 2008 private medical 
opinion.  Owens v. Brown, 7 Vet.App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 
Vet.App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board acknowledges the veteran's testimony, and that of 
his son, at the December 2008 Board hearing; both testified 
regarding their observations and belief that the veteran's 
pulmonary disability is causally related to asbestos exposure 
during service.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed.Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Finally, the Board notes that the evidence does not suggest, 
and the veteran does not contend, that he manifested a 
chronic pulmonary disability during service or for many years 
following service.  The Board observes that the veteran's 
service medical records are entirely silent for any 
manifestations of chronic pulmonary symptoms, including in 
all medical examination reports and extensive treatment 
records.  A January 1957 service separation medical history 
questionnaire shows that, at the time of his separation from 
service, the veteran expressly denied any history of 
"shortness of breath," "pain or pressure in chest," and 
"chronic cough."  The contemporaneous service medical 
records probatively indicate that neither the veteran nor 
trained medical professionals believed that any chronic 
pulmonary disability developed during service.

The veteran's statements to the 2008 VA examiner and the 
testimony presented by the veteran and his son at the 
December 2008 Board hearing indicate that he was first 
diagnosed with a chronic pulmonary disability in the 1990's, 
or at least 33 years following separation from active duty 
service.  Such a lengthy period without any contemporaneous 
documentation of a pertinent complaint, diagnosis, or 
treatment of pulmonary disability weighs against the claim of 
service connection on consideration of a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In summary, the Board finds that the February 2008 private 
medical opinion is the only medical evidence suggesting an 
etiological link between the veteran's current pulmonary 
disability and asbestos exposure during service.  This 
opinion is probatively outweighed by the January 2008 VA 
examiner's analysis (with the March 2008 addendum) that the 
veteran does not suffer from any lung disability related to 
asbestos exposure during service.  No other basis for service 
connection for emphysema/COPD is presented in this case by 
the objective evidence of record.  The preponderance of the 
evidence is against a finding that the veteran's 
emphysema/COPD is due to his military service.

As the preponderance of the evidence is against the claim for 
service connection for emphysema/COPD, claimed as due to 
asbestos exposure, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


